Case 2:19-cv-00173-RDP Document 23 Filed 04/12/19 Page 1 of 4            FILED
                                                                2019 Apr-12 PM 01:31
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 2:19-cv-00173-RDP Document 23 Filed 04/12/19 Page 2 of 4
Case 2:19-cv-00173-RDP Document 23 Filed 04/12/19 Page 3 of 4
Case 2:19-cv-00173-RDP Document 23 Filed 04/12/19 Page 4 of 4
